DETAILED ACTION
Status of Claims
Claims 1-3, 5, 7-11, 13, 15, and 17-23 are pending and allowable as set forth below. 

Examiner’s Comment
This corrected notice of allowance is solely to review and consider the information disclosure statements (IDS) submitted on June 24, 2016 and August 22, 2017.  Claims 1-3, 5, 7-11, 13, 15, and 17-23 are pending and allowable.  The reasons for allowance are identical to those set forth in the Notice of Allowance, dated April 29, 2021.  The Examiner notes that the documents cited in the information disclosure statements (IDS) fail to remedy the deficiencies set forth in the Notice of Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625